TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00108-CV




                   In re Peter Spiegel, Diwakari Devi, Prabhakari Devi,
            Jagadguru Kripalu Parishat, Barsana Dham and JKP Barsana Dham




                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


               In a petition and amended petition for writ of mandamus and emergency relief,

relators Peter Spiegel, Diwakari Devi, and Prabhakari Devi ask the Court to order the 22nd

District Court to quash subpoenas duces tecum issued on the State’s application in cause numbers

CR-08-272 and CR-08-273, State of Texas v. Prakashandand Saraswati, criminal prosecutions for

indecency with a child currently being tried in Hays County. Although mandamus relief is ordinarily

not available to challenge a subpoena duces tecum, the supreme court has stated that such relief may

be justified if a discovery order compels the disclosure of patently irrelevant or duplicative

documents or imposes a burden on the producing party far out of proportion to any benefit that may

obtain to the requesting party. Tilton v. Marshall, 925 S.W.2d 672, 682-83 (Tex. 1996). We are also

mindful that in the context of a criminal trial, mandamus relief is available only if there is no other

adequate remedy at law, and under the relevant facts and law, the act sought to be compelled is

purely ministerial. State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 926
(Tex. Crim. App. 2001). An act is “ministerial” when the law clearly spells out the duty to be

performed with such certainty that nothing is left to the exercise of any discretion or judgment. Id.

                As issued, the subpoena duces tecum orders the relators to produce “any and all

financial records for Jagadguru Kripalu Parishat, Barsana Dham, including records of any

real property owned by JKP Barsana Dham.” Jagadguru Kripalu Parishat, Barsana Dham, and

JKP Barsana Dham are religious organizations of which Prakashandand Saraswati is the spiritual

leader. The relators’ motion to quash the subpoenas duces tecum was overruled by the district court

following a hearing.

                In statements to the district court at the hearing and in its response to the mandamus

petitions filed in this Court, the State has indicated that it does not seek to enforce the subpoenas as

written. Instead, the State seeks only to compel the production of documents reflecting payments

made by Jagadguru Kripalu Parishat, Barsana Dham, and JKP Barsana Dham for travel by persons

on Prakashandand Saraswati’s witness list, which the State urges are relevant and material to show

the witnesses’ bias or motive to testify. See Tex. R. Evid. 613(b). With this understanding, the

petitions for mandamus are denied.




                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Filed: March 2, 2011



                                                   2